                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       NO. 5:16-CT-3102-FL


 ANTHONY DOVE,                                )
                                              )
                 Plaintiff,                   )
                                              )
       v.                                     )                        ORDER
                                              )
 ROBERT SCHURMEIER, SBI                       )
 Director; B.W. COLLIER, Former SBI           )
 Director; JOSH STEIN, NC Attorney            )
 General; and JOHN A. BYRD, North             )
 Carolina State Crime Lab Director,           )
                                              )
                 Defendants.



       This matter is before the court on defendants’ motion for summary judgment (DE 72). The

issues raised have been fully briefed and are ripe for adjudication. For the following reasons, the

motion is granted.

                                     STATEMENT OF CASE

       Plaintiff commenced this pro se prisoner civil rights action pursuant to 42 U.S.C. § 1983, on

May 3, 2016, seeking declaratory and injunctive relief 1) ordering the North Carolina State Bureau

of Investigations to provide plaintiff with requested ballistics evidence related to his state criminal

case, which concluded in October 2000, and 2) holding that N.C. Gen. Stat. § 15A-1415(f) is

unconstitutional and in violation of plaintiff’s Fourteenth Amendment right to procedural due

process. Plaintiff seeks costs, but did not seek monetary damages or a jury trial.

       Prior to the court’s initial review of his complaint, plaintiff moved to amend his complaint,

seeking to add defendant John A. Byrd (“Byrd”), the director of the North Carolina State Crime
Laboratory, as a defendant and to elaborate upon his original claims. On March 2, 2017, the court

allowed plaintiff’s claims to proceed as amended. On March 13, 2017, defendant North Carolina

Attorney General Josh Stein (“Stein”) was substituted as a defendant.

       On March 19, 2018, the court issued an order addressing various pending motions including:

plaintiff’s second motion to amend his complaint; defendants’ motions to dismiss for lack of

jurisdiction and for failure to state a claim; plaintiff’s motions for default judgment, for sanctions,

and to compel discovery. The court granted in part and denied in part defendants’ motions to

dismiss, dismissing plaintiff’s claims contesting the validity of his state criminal conviction and his

request for a copy of the ballistics work conducted in his criminal case, but denying defendants’

motions as to plaintiff’s claim that the application of N.C. Gen. Stat. § 15A-1415(f) violates his

Fourteenth Amendment rights. The court also denied plaintiff’s motions to compel discovery, for

sanctions, and for default judgment; and denied as futile plaintiff’s motion to amend his complaint.

A month later, the court denied plaintiff’s motion to appoint counsel and a motion seeking damages.

       Defendants filed the instant motion for summary judgment on January 7, 2019, relying upon

a memorandum in support and a statement of material facts referencing pleadings and documents

in the record, pleadings and discovery in prior cases, and publically available information. Plaintiff

responded in opposition on February 5, 2019, relying upon record evidence and attached documents

including a partial transcript of proceedings in Case No. 99-CRS-2586, State v. Dove; a handwritten

investigative statement, dated February 3, 1999; a typewritten document entitled “Interview of

Dennis Simmons By Det. D.E. McLawhorn” dated February 3, 1999; a typewritten investigative

interview summary statement of Dennis Simmons dated September 13, 2000; and a photocopy of

a purchase receipt dated January 26, 1999. (DE 77-1).


                                                  2
                                STATEMENT OF UNDISPUTED FACTS

         As pertinent to the instant claims, the undisputed facts, comprising procedural history of

plaintiff’s underlying criminal conviction and post-conviction cases, may be summarized as follows.

         On October 25, 2000, following a jury trial in Lenoir County Superior Court, plaintiff was

convicted of first degree murder. See State v. Dove, No. COA01-1085, 153 N.C. App. 524, 570

S.E.2d 153, 2002 WL 31306667 *1 (2002). Plaintiff was sentenced to life in prison without the

possibility of parole. (Id.). Plaintiff appealed and, on October 15, 2002, the North Carolina Court

of Appeals found no error in plaintiff’s conviction or sentence. See id. Plaintiff’s subsequent state-

court motions for appropriate relief were denied. (Pl.’s Verified Mem. (DE 8) at 3).1

         Plaintiff filed a habeas petition in this court pursuant to 28 U.S.C. § 2254 in 2003. See Dove

v. Boyette, Case No. 5:03-HC-583-FL. That petition was dismissed on summary judgment, and the

Fourth Circuit dismissed plaintiff’s appeal. Dove v. Boyette, 133 F. App’x 77, 78 (4th Cir. 2005).

As the court noted in a prior order, plaintiff “has filed numerous actions, both in State and federal

court, seeking various forms of post-conviction relief. All such requests for relief have been

denied.” Dove v. Jones, No. 5:16-CT-3183-D, 2017 WL 4112279, at *1 (E.D.N.C. Mar. 23, 2017),

appeal dismissed, 694 F. App’x 180 (4th Cir. 2017).

         In a prior civil-rights action in this court, plaintiff argued that N.C. Gen. Stat. § 15A-1415(f)

violates his Fourteenth-Amendment rights because it provides post-conviction discovery only for

individuals represented by counsel. See Dove v. Pate, No. 5:11-CT-3195-BO (E.D.N.C. July 16,

2014) (DE 66). At summary judgement, after finding plaintiff lacked standing to sue because he had



         1
                 Unless otherwise specified, page numbers specified in citations to the record in this order refer to the
page number of the document designated in the court’s electronic case filing (ECF) system, and not to the page
numbering, if any, specified on the face of the underlying document.

                                                           3
not previously sought discovery under N.C. Gen. Stat. § 15A-1415(f), the court dismissed the

complaint without prejudice to allow plaintiff to pursue this claim in the appropriate state court. Id.

       On July 31, 2014, plaintiff moved the Lenoir County Superior Court for discovery of

documents from the State Bureau of Investigation (“SBI”) that he alleged had not been turned over

at trial. (Pl.’s Verified Mem. (DE 8) at 6). Plaintiff specifically sought SBI notes regarding ballistic

evidence and reiterated his argument that N.C. Gen. Stat. § 15A-1415(f) is unconstitutional. (Id.).

The Lenoir County Superior Court denied the motion, holding, in relevant part:

       Defendant is not entitled to post-conviction discovery based upon the denial of
       post-conviction relief in his cases at every level of both state and federal court.
       Despite N.C.G.S. § 15A-1415(f) which provides for post-conviction discovery; the
       denial of post-conviction discovery for defendant would be denied either with an
       attorney or without an attorney. There is no merit to this motion by defendant who
       continues a pattern of filing meritless claims . . . .

       There is no evidence that N.C.G.S. § 15A-1415(f)(2009) is unconstitutional and it
       is the ruling of this court that said statute is constitutional by requiring that
       defendants be represented by counsel in motions pursuant to the statue. One reason
       to require an attorney in these motions is to avoid the type of litigation abuses that
       defendant has subjected the judicial system to review without end. This defendant
       has filed over 50 frivolous motions in this case and all have been denied.

(Pl.’s Ex. (DE 8-1) 15-16).

       Plaintiff then filed in the North Carolina Court of Appeals a petition for writ of mandamus

seeking an order to compel the State and the SBI to provide him with discovery. (See Pl.’s Verified

Mem. (DE 8) at 6 (citing Brady v. Maryland, 373 U.S. 83 (1963)); see also Brady, 373 U.S. at 87

(holding “suppression by the prosecution of evidence favorable to an accused upon request violates

due process where the evidence is material.”). Plaintiff’s mandamus petition was denied. (Pl.’s Ex.

(DE 8-1) at 25). Plaintiff’s further attempts to raise this issue in North Carolina courts during the

pendency of this action also were denied. (See, e.g., Pl.’s Verified Am. Compl. (DE 9-1) at 4)).



                                                   4
                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact requiring trial. Matsushita Elec. Industrial Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). There is no issue for trial unless there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.

B.     Analysis

       As set forth in the court’s prior order, the sole claim remaining in this case is plaintiff’s claim

that N.C. Gen. Stat. § 15A-1415(f) denied plaintiff, as an indigent pro se litigant, post-conviction

discovery in violation to his rights to due process and equal protection under the Fourteenth

Amendment. (See Order (DE 50) at 20 (dismissing other claims)).

       Section 15A-1415(f) is part of Article 89 of the North Carolina General Statutes which is

entitled “Motion for Appropriate Relief and Other Post-Trial Relief.” Section 15A-1415(f)

previously applied only to defendants convicted of a capital crime and sentenced to death. See State

v. Bates, 348 N.C. 29, 35, 497 S.E.2d 276, 279 (1998). After a 2009 amendment, however, the

“capital defendant” requirement was removed and replaced. This provision now states:

       In the case of a defendant who is represented by counsel in postconviction
       proceedings in superior court, the defendant’s prior trial or appellate counsel shall


                                                   5
       make available to the defendant’s counsel their complete files relating to the case of
       the defendant. The State, to the extent allowed by law, shall make available to the
       defendant’s counsel the complete files of all law enforcement and prosecutorial
       agencies involved in the investigation of the crimes committed or the prosecution of
       the defendant. If the State has a reasonable belief that allowing inspection of any
       portion of the files by counsel for the defendant would not be in the interest of
       justice, the State may submit for inspection by the court those portions of the files
       so identified. If upon examination of the files, the court finds that the files could not
       assist the defendant in investigating, preparing, or presenting a motion for
       appropriate relief, the court in its discretion may allow the State to withhold that
       portion of the files.

N.C. Gen. Stat. § 15A-1415(f).

       Plaintiff argues that this statutory provision violates the Equal Protection and Due Process

clauses of the Fourteenth Amendment because it provides post-conviction discovery only for

individuals represented by counsel and he, as an indigent pro se movant, has been unable to obtain

the discovery that he seeks. (See Compl. (DE 1) at 3–4). Plaintiff contends that his claims premised

on N.C. Gen. Stat. § 15A-1415(f) have been fully adjudicated and denied in state courts. (Id. at 4).

       1.      Standing

       The court is empowered to resolve “Cases” and “Controversies.” U.S. Const. art. III, § 2.

“Standing to sue is a doctrine rooted in the traditional understanding of a case or controversy,” that

a plaintiff must establish. Spokeo v. Robins, 136 S.Ct. 1540, 1547 (2016). Standing consists of

three elements: (1) “an injury in fact,” (2) “a causal connection between the injury and the conduct

complained of,” and (3) a likelihood that the injury would be “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted).

       Defendants argue plaintiff lacks standing because he was not denied discovery under N.C.

Gen. Stat. § 15A-1415(f). (See Defs.’ Mem. (DE 73) at 11). Defendants further contend that

plaintiff’s claim is moot because, during the pendency of this action, plaintiff received all the



                                                  6
requested discovery, including “notes from the analyst who did the ballistics work on the firearms,

bullets, and shell casings that were submitted to the State Crime Lab as part of Plaintiff’s criminal

case.” (Id. at 13).

        In response to defendants’ motion for summary judgment, plaintiff disagrees that his claims

are moot because, plaintiff asserts, he has not received the “handwritten notes for the ballistics in

his case.” (Pl.’s Resp. (DE 77) at 3). Plaintiff further contends that he raised a colorable claim that

the State denied him due process when it declined to provide him discovery necessary to challenge

his conviction. (Id. at 2 (citing Skinner, 562 U.S. at 530)). Plaintiff asserts that he cannot challenge

his conviction without demonstrating a constitutional violation via newly discovered evidence but,

due to the challenged statute, he cannot discover any new evidence to support his claim. (Id. at 3,

5).

        Because it is unclear whether the purported handwritten notes for ballistics actually exist,

the court presumes, without deciding, that the case is not moot. Further, the court agrees that,

although plaintiff’s eventual relief may sound in habeas, pursuant to Skinner, 562 U.S. at 530,

plaintiff is empowered to challenge the statute in question under section 1983.               Plaintiff,

nevertheless, lacks standing to sue in this case because he has not shown that his purported injury

due was actually due to the application of the challenged statute. See Lujan, 504 U.S. at 560

(requiring injury to be “fairly . . . trace[able] to the challenged action of the defendant, and not .

. . th[e] result [of] the independent action of some third party not before the court.” (alterations

original, citations omitted)).

        Here, the record reflects that plaintiff was not denied discovery because he was

unrepresented; rather, plaintiff was not granted discovery because his post-conviction motions were



                                                   7
dismissed under the gate-keeping provisions of N.C. Gen. Stat. § 15A-1420(b1)(3) for lack of merit,

or because they were procedurally barred under N.C. Gen. Stat. § 15A-1419(a). (See, e.g., Pl.’s Ex.

(DE 8-1) at 15 (Lenoir County Superior Court order finding plaintiff would not be entitled to

discovery either with or without an attorney because his underlying claims lacked merit)). Thus,

because plaintiff has not shown that his inability to obtain discovery materials is actually due to

operation of N.C. Gen. Stat. § 15A-1415(f), plaintiff lacks standing to challenge this statutory

provision and defendants are entitled to summary judgment. See Anderson, 477 U.S. at 247.

       2.      Merits

       In addition, and in the alternative to lack of standing, plaintiff’s contentions that N.C. Gen.

Stat. § 15A-1415(f) violates his equal protection and due process rights fail on the merits.

               a.       Equal Protection

       The Equal Protection Clause provides: “No State shall . . . deny to any person within its

jurisdiction the equal protection of the laws.” See U.S. CONST. amend. XIV, § I. This clause “is

essentially a direction that all persons similarly situated should be treated alike.” City of Cleburne

v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985).

       “To succeed on an equal protection claim, a plaintiff must first demonstrate that he has been

treated differently from others with whom he is similarly situated and that the unequal treatment was

the result of intentional or purposeful discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654

(4th Cir. 2001). Once this showing is made, the court proceeds to determine whether the disparity

in treatment can be justified under the requisite level of scrutiny. See, e.g., In re Long Term Admin.

Segregation of Inmates Designated as Five Percenters, 174 F.3d 464, 471 (4th Cir. 1999), cert.




                                                  8
denied sub nom Mickle v. Moore, 528 U.S. 874 (1999); Sylvia Dev. Corp. v. Calvert County, Md,

48 F.3d 810, 818-19 (4th Cir. 1995).

        Here, plaintiff contends that N.C. Gen. Stat. § 15A-1415(f) denies him equal protection in

violation of the Fourteenth Amendment because, as an indigent, pro se movant, he lacks the same

access to discovery materials available to those represented by an attorney. (Pl.’s Mem. (DE 8) at

16). There are, however, relevant provisions elsewhere in North Carolina General Statutes Article

89 that provide for appointment of counsel or defrayal of costs for indigent individuals seeking post-

conviction relief. See N.C. Gen. Stat. § 15A-1420(b1)(3) (“If the [MAR] presents sufficient

information to warrant a hearing or the interest of justice so require, the judge shall appoint counsel

fro an indigent defendant who is nor represented by counsel.”); N.C. Gen. Stat. § 15A-1421 (“The

provisions of Chapter 7A of the General Statutes with regard to the appointment of counsel for

indigent defendants are applicable to proceedings under this Article. The court also may make

appropriate orders relieving indigent defendants of all or a portion of the costs of the proceedings.”);

see also N.C. Gen. Stat. § 7A-450(b) (“Whenever a person . . . is determined to be an indigent

person entitled to counsel, it is the responsibility of the State to provide him with counsel and the

other necessary expenses of representation . . . .”); State v. Potts, 334 N.C. 575, 586, 433 S.E.2d 736,

742 (1993) (noting a court “may appoint an investigator to aid the defendant upon a proper

showing,” and citing, among other things, N.C. Gen. Stat. § 15A-1421). Thus, although N.C. Gen.

Stat. § 15A-1415(f) permits discovery to those “represented by counsel in postconviction

proceedings in superior court,” because the statutory scheme itself actually provide multiple avenues

for appointment of counsel, plaintiff cannot show either unequal treatment or purposeful

discrimination on the part of the state on these grounds. Cf. Morrison, 239 F.3d at 654.



                                                   9
       In addition, to the extent plaintiff alleges his indigence renders him unable to secure legal

representation, these circumstances do not establish plaintiff as a member of a “suspect class.” See,

e.g., Maher v. Roe, 432 U.S. 464, 471 (1977) (noting the Supreme Court “has never held that

financial need alone identifies a suspect class for purposes of equal protection analysis.”). On post-

conviction collateral review, plaintiff does not have a fundamental right either to appointment of

counsel or to full, trial-like discovery. See Dist. Attorney’s Office for Third Judicial Dist. v.

Osborne, 557 U.S. 52, 69 (2009) (noting the Brady evidentiary standard provides the wrong

framework for post-conviction relief); Pennsylvania v. Finley, 481 U.S. 551, 557 (1987) (“States

have no obligation to provide [post-conviction habeas relief]. . . , and when they do, the fundamental

fairness mandated by the Due Process Clause does not require that the State supply a lawyer as well.

(internal citation omitted)).

       Accordingly, the court applies the “rational basis” test to the challenged statute and finds that

plaintiff fails to demonstrate that there was no rational basis for the State’s 2009 amendment of N.C.

Gen. Stat. § 15A-1415(f) to require counsel for the production of post-conviction discovery. See,

e.g., Kirby v. City Of Elizabeth City, N. Carolina, 388 F.3d 440, 447 (4th Cir. 2004) (noting that,

to succeed in an Equal Protection claim under the “rational basis” test, a plaintiff must “negate ‘any

reasonably conceivable state of facts that could provide a rational basis for the classification.’”

(quoting Bd. of Trustees v. Garrett, 531 U.S. 356, 367 (2001)). Thus, defendants also are entitled

to summary judgment as to this claim. See Anderson, 477 U.S. at 247.

               b.      Due Process

       No state may “deprive any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV. A prisoner possesses a liberty interest in demonstrating his innocence of



                                                  10
the crime of which he was convicted. See Osborne, 557 U.S. at 67. However, “[f]ederal courts may

upset a State’s postconviction relief procedures only if they are fundamentally inadequate to

vindicate the substantive rights provided.” Id. at 69 (referencing Medina v. California, 505 U.S.

437, 446, 448 (1992)). Furthermore, it remains plaintiff’s “burden to demonstrate the inadequacy

of the state-law procedures available to him in state postconviction relief.” Id. at 71.

        In reliance on Skinner, 562 U.S. at 530, plaintiff contends that he was denied procedural due

process rights under N.C. Gen. Stat. § 15A-1415(f) when the State did not provide plaintiff notes

to the ballistics in his criminal case to assist plaintiff in his post-conviction proceedings. (Pl.’s

Mem. (DE 8) at 7–13). Plaintiff asserts that if he was able to discover these handwritten ballistics

notes, such evidence would not necessarily undermine his conviction. (Id. at 8 (citing Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994) (establishing the “Heck bar” that requires courts to dismiss

a section 1983 complaint seeking damages for an allegedly unconstitutional imprisonment if a

judgment in favor of the plaintiff would imply the invalidity of his conviction or sentence))).

        Plaintiff notes that ballistics in his case was conducted in 1999 by the SBI. (Id.). Plaintiff

asserts, “the 2010 audit of the SBI lab plainly reveled serious issues about laboratory practices from

1987-2003, and there is a strong possibility that information that was material and even favorable

to plaintiff was withheld or misrepresented.” (Id. at 10). Plaintiff further contends that his trial

counsel did not provide plaintiff with discovery “prior to trial or after trial.” (Pl.’s Resp. (DE 77)

at 4). Although defendants supplied plaintiff with ballistic tests and typed notes during the pendency

of this action, plaintiff reiterates that he “did not receive the handwritten notes for tests conducted.”

(Id. at 5).




                                                   11
       Here, as discussed above, the record reflects that plaintiff was not actually denied discovery

pursuant to N.C. Gen. Stat. § 15A-1415(f) because he lacked legal counsel. Rather, the state courts

considering plaintiff’s numerous post-conviction motions have either found that plaintiff’s claims

are procedurally barred or that plaintiff’s arguments do not merit a hearing, appointment of counsel,

or discovery. (See, e.g., Pl. Ex. (DE 8-1) at 15–16); see also Coleman v. Thompson, 501 U.S. 722,

750 (1991) (recognizing “the important interest in finality served by state procedural rules”), holding

modified by Martinez v. Ryan, 566 U.S. 1 (2012).

       Moreover, as also discussed above, plaintiff lacks a fundamental right to attorney

representation in post-conviction collateral attacks on his criminal conviction, see Finley, 481 U.S.

at 557, and various parts of North Carolina’s post-conviction statutory scheme also provide for the

appointment of counsel for indigent defendants. See N.C. Gen. Stat. §§ 15A-1420(b1)(3),

15A-1421. Thus, plaintiff fails to demonstrate his inability to obtain the requested discovery is a

“fundamental inadequacy” in the State’s post-conviction procedures. See Osborne, 557 U.S. at 71.

       To the extent plaintiff instead alleges that the handwritten SBI ballistic notes constitute

material evidence improperly withheld by the State at plaintiff’s trial, this claim is Heck barred

because it is necessarily predicated on a theory that plaintiff’s murder conviction is invalid due to

this purported Brady violation. See Osborne, 557 U.S. at 69; Griffin v. Baltimore Police Dep’t, 804

F.3d 692, 695 (4th Cir. 2015) (“While § 1983 suits seeking DNA testing may proceed around the

Heck bar, § 1983 actions based on Brady claims may not.”); see also Wilkinson v. Dotson, 544 U.S.

74, 81–82 (2005) (“a state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter

the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit (state

conduct leading to conviction or internal prison proceedings)—if success in that action would



                                                  12
necessarily demonstrate the invalidity of confinement or its duration.”). Accordingly, defendants

likewise are entitled to summary judgment as to this claim. See Anderson, 477 U.S. at 247.

                                        CONCLUSION

       Based on the foregoing, the court grants the motion for summary judgment (DE 72). The

clerk is DIRECTED to close the case.

       SO ORDERED, this the 24th day of September, 2019.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               13
